Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Luis Ortiz on 1/4/21.
IN THE CLAIMS OF THE 12/27/21 AMENDMENT:
In claim 7, line 3 after “and”, “which” has been deleted.
In claim 17, line 3 after “by”, “a” has been replaced with -- the --.
In claim 17, line 4 before “bottom”, “a” has been replaced with -- the --. 









Allowable Subject Matter
3.	Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 9 of the 12/27/21 amendment are patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including a control system linked to an assembly of interdigitated rollers comprising an interdigitated pattern of rollers, in which the control system is operable to adjust roll spacing among the rollers of the assembly ofPage 2 of 13U.S. Patent Application Serial No. 16/570,577Patent Application Serial No. 16/570,577 interdigitated rollers and a vacuum pressure based on media parameters input to a vacuum roller system.
Independent claim 13 of the 12/27/21 amendment is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including adjusting through a control system linked to an assembly of interdigitated rollers comprising an interdigitated pattern of rollers, roll spacing among rollers of the assembly of interdigitated rollers and vacuum pressure based on media parameters input to a vacuum roller system from the control system.
Any comments considered necessary by applicant must be submitted no later  than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653